DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 15, 2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-11, 33-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 8, is indefinite because it is unclear if the “varying” is occurring from substrate to substrate.
Claim 36, lines 6 and 7, is indefinite because it unclear if the “varying” is occurring from substrate to substrate.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-11, 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Jalali et al. “The effect of A1 content, substrate temperature and nitrogen flow rate on optical band gap and optical features of nano structured TiAIN thin films prepared by reactive magnetron sputtering,” Appl. Phys. A (Published online: 24 October 2016) 122:978, pp. 1-7 in view of Chandra (U.S. PGPUB. 2016/0040912 Al) and Zhu et al. “Chromaticity and optical properties of colored and black solar-thermal absorbing coatings”, Solar Energy Materials & Solar Cells 94 (2010) pg. 1630-1635.
INDEPENDENT CLAIM 1:
Regarding claim 1, Jalali et al. tech a method of imparting color (Page 1 -For instance, the color of TiAIN thin films can be varied from golden to dark blue) to a metal substrate or glass (Page 2 - quartz., .understood by the examiner to be Fused quartz or fused silica is glass consisting of silica in amorphous (non-crystalline) form), the method comprising: depositing an electrically conductive colored coating (Pages 1-2 - TiAIN) onto a surface of the metal substrate or glass (Page 2 - (Page 2 - quartz., .understood by the examiner to be Fused quartz or fused silica is glass consisting of silica in amorphous (non-crystalline) form), to a thickness from “about” 10 nm to “about” 100 nm (Page 2 - “About 100 nm”), wherein the electrically conductive colored coating reflects light within a wavelength range from 400 nm to 700 nm (Page 3- Fig. 3) wherein the electrically conductive colored coating comprises titanium nitride (See Title - TiAIN) wherein depositing the electrically conductive colored coating is by radio frequency sputtering (Page 2 - utilizing RF sources for sputtering) at a vacuum pressure of from “about” 5 mTorr to “about” 25 mTorr (Page 2 - 2 * 10"3 mbar (i.e. 1.5 mTorr)), with a power from “about” 200 W to “about” 500 W (Page 2 - RF powers of 500 W or Table 1 RF power from 120 to 380 W), and using an inert gas (Page 2 - i.e. argon) having a flow rate of from “about” 5 standard cubic centimeters per minute (sccm) to “about” 15 seem (Page 2- 25 sccm) as a sputtering gas at a sputtering temperature of from “about” 25°C to “about” 40°C (Page 2 - depositing at room temperature), wherein the metal substrate comprises nickel, stainless steel, aluminum, or combinations thereof (This appears to be optionally and only defines the substrate if the metal substrate is selected.).
Up to 350 degrees C” is a temperature range that includes room temperature up to the maximum temperature of 350 degrees C.  
The differences between Jalali et al. and claim 1 is that the time for deposition being from 0.1 minutes to about 10 minutes is not discussed (Claim 1) and the substrate exhibits a change in color with increasing thickness of the electrically conductive colored coating, that is independent of component(s) in the coating is not discussed (Claim 1), controlling a color of the metal substrate by varying the thickness of the coating is not discussed (Claim 1).
Regarding the time for deposition being from 0.1 minutes to about 10 minutes (Claim 1), To deposit layers on the order of nanometers Chandra et al. suggest depositing for 8 minutes. (Paragraphs 0073, 0078)
Regarding the substrate exhibiting a change in color with increasing thickness of the electrically conductive colored coating, that is independent of component(s) in the coating (Claim 1), Zhu et al. teach that the color of the film and the substrate changes color with increasing thickness of the electrically conductive colored coating. The color changes from Yellow (i.e. Gold) to Red to Blue depending on thickness of coating. (See section 5.2 page 1632, Figs. 2-4) Given that the primary reference to Jalali et al. teach depositing a film at a thickness and that thickness would change as deposited over time the color of the film and substrate would change to a final color at the final thickness. This is a recognized effect by Zhu et al.’s teachings because increasing layer thickness change from yellow to red to blue.
Regarding controlling a color of the metal substrate by varying the thickness of the coating (Claim 1), Zhu et al. teach that the color of the film and the substrate changes color with increasing thickness of the electrically conductive colored coating. The color changes 
DEPENDENT CLAIM 6:
The difference not yet discussed is wherein the radio frequency sputtering is conducted at a vacuum pressure of from about 5 mTorr to about 10 mTorr, with a power from about 200 W to about 300 W, and using an inert gas having a flow rate of from about 10 seem to about 15 seem as the sputtering gas at a sputtering temperature of from about 25°C to about 40°C, for about 0.1 min to about 10 mins.
Regarding claim 6, Jalali et al. discussed above already teach utilizing “About” 5 mtorr (i.e. 1.5 mTorr), a power of “about” 200 W to “about” 300 W for RF power (Table 1), utilizing argon as an inert gas at a flow rate of “about” 10 seem to “about” 15 seem (i.e. 25 seem) and deposition at “about” 25 degrees C to “about” 40 degrees C (i.e. room temperature). (See Jalali et al. discussed above) To deposit layers on the order of nanometers Chang et al. suggest depositing for 8 minutes. (Paragraphs 0073, 0078)
DEPENDENT CLAIM 7:
Regarding claim 7, Jalali et al. teach wherein the electrically conductive colored coating further comprises an alloying element selected from at least one of aluminum, cobalt, manganese, vanadium, chromium, niobium, nickel, molybdenum, or copper. (Pages 1, 2 — aluminum)
DEPENDENT CLAIM 8:
Regarding claim 8, Jalali et al. teach wherein titanium nitride and the alloying element are present in a weight ratio of from 1:1 to 99:1. (Page 6 - TiAIN with various ratios of Ti to Al)
DEPENDENT CLAIM 9:
Regarding claim 9, Jalali et al. teach wherein the alloying element includes aluminum. (Pages 1, 2- aluminum)
DEPENDENT CLAIM 10:
Regarding claim 10, Jalali et al. teach wherein titanium nitride and aluminum are present in a weight ratio of from 2:1 to 25:1. (Page 6 - TiAIN with various ratios of Ti to Al)
DEPENDENT CLAIM 11:
Regarding claim 11, Jalali et al. teach utilizing a mask and removing (inherent) the mask. (Page 2)
DEPENDENT CLAIM 33:
The difference not yet discussed is wherein the electrically conductive colored coating has a thickness from about 10 nm to about 90 nm.
Regarding claim 33, Jalali et al. teach the electrically conductive colored coating has a thickness of “about” 100 nm, which reads on Applicant’s thickness of “about” 90 nm. (See Jalali et al. discussed above) It should be noted that aprima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Carp, of America v. Banner, 778 F.2d 775, 783. 227 USPQ 773. 779 (Fed. Or. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0,94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See, also Warner-.]enkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of 
DEPENDENT CLAIM 34:
The difference not yet discussed is wherein the substrate exhibits a change in color from pale gold to red with increasing thickness of the electrically conductive colored coating.
Regarding claim 34, Zhu et al. teach that changing the thickness of a layer of TiAIN results in a color change from pale gold to red with increasing thickness. (See section 5.2 page 1632, Figs. 2-4)
DEPENDENT CLAIM 35:
	The difference not yet discussed is wherein the substrate has a temperature of up to 300 degrees C.
Regarding claim 35, Jalai et al. teach depositing at room temperature (Page 2) “Up to 350 degrees C” is a temperature range that includes room temperature up to the maximum temperature of 350 degrees C.  
The motivation for utilizing the features of Chandra is that it allows for depositing at the nanometer thickness. (Paragraphs 0073, 0078)
The motivation for utilizing the features of Zhu et al. is that it allows for changing the color. (See section 5.2 page 1632, Figs. 2-4)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Jalali et al. by utilizing the features of Chandra et al. and Zhu et al. because it allows for depositing films at nanometer thickness with particular color.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jalali et al. in view of Chandra et al. and Zhu et al. as applied to claims 1, 6-11, 33-35 above, and further in view Zhou et al. “Phase transition and properties of Ti-Al-N thin films prepared by r.f.-plasma assisted magnetron sputtering”, Thin Solid Films, 339, (1999), 203-208.
The difference not yet discussed is wherein the metal substrate is a battery terminal, an architectural component, or an aerospace structural component.
Jalali et al. already establish utilizing the coating for satellites. (Page 1) Zhou et al. establish utilizing stainless steel substrates. (Page 203)
The motivation for utilizing the features of Zhou et al. is that it allows for improving oxidation resistance. (Page 203)
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Zhou et al. because it allows for improving oxidation resistance.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jalali et al. in view of Chandra et al. and Zhu et al. and further in view of Zhou et al. as applied to claims 1, 2, 6-11, 33-35 above, and further in view of Uchida (U.S. PGPUB. 2013/0130107 Al).
The difference not yet discussed is wherein the metal substrate is a battery terminal on a coin cell battery.
Uchida et al. teach utilizing metal nitrides for coin batteries. (See Figs 1,8; Paragraphs 0044, 0045)
The motivation for utilizing the features of Uchida et al. is that it allows for producing batteries with high electrically conductivity. (Paragraph 0012)
.
Claims 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Jalali et al. “The effect of A1 content, substrate temperature and nitrogen flow rate on optical band gap and optical features of nano structured TiAIN thin films prepared by reactive magnetron sputtering,” Appl. Phys. A (Published online: 24 October 2016) 122:978, pp. 1-7 in view of Chandra (U.S. PGPUB. 2016/0040912 Al) and Zhu et al. “Chromaticity and optical properties of colored and black solar-thermal absorbing coatings”, Solar Energy Materials & Solar Cells 94 (2010) pg. 1630-1635.
INDEPENDENT CLAIM 36:
	Regarding claim 36, Jalali et al. teach a method of imparting color to a metal substrate
(Page 1 -For instance, the color of TiAIN thin films can be varied from golden to dark blue), the method comprising: depositing an electrically conductive colored coating onto a surface of the metal substrate or glass (Page 2 - quartz., .understood by the examiner to be Fused quartz or fused silica is glass consisting of silica in amorphous (non-crystalline) form), and controlling a fine color of the metal substate by varying a weight ratio of titanium nitride and an alloying element (Page 1 - the color of TiAIN thin films can be varied from golden to dark blue [30-32], depending on the amount of Al (i.e. alloying element) and N), wherein depositing the electrically conductive colored coating is by radio frequency sputtering (Page 2 - utilizing RF sources for sputtering) at a vacuum pressure of from about 5 mTorr to about 25 mTorr (Page 2 - 2 * 10-3 mbar (i.e. 1.5 mTorr)), with a power from about 200 W to about 500 W (Page 2 - RF powers of 500 W or Table 1 RF power from 120 to 380 W), and using an inert gas (Page 2 - i.e. 
	The differences between Jalai et al. and claim 36 is that the thickness of from about 10 nm to less than 100 nm is not discussed (Claim 36), wherein the metal substrate exhibits a change in color from pale gold to red with increasing thickness of the electrically conductive colored coating is not discussed (Claim 36), controlling a coarse color of the metal substrate by varying the thickness of the coating is not discussed (Claim 36), and the deposition time being from about 0.1 min to about 10 mins is not discussed (Claim 36).
Regarding the thickness of from about 10 nm to less than 100 nm (Claim 36), Jalali et al. teach the thickness of the coating to be about 100 nm.  (Page 2 – “about” 100 nm is close to 99.9 nm etc.)  It should be noted that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Carp, of America v. Banner, 778 F.2d 775, 783. 227 USPQ 773. 779 (Fed. Or. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0,94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See, also Warner-.]enkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re 
Regarding wherein the metal substrate exhibits a change in color from pale gold to red with increasing thickness of the electrically conductive colored coating (Claim 36), Zhu et al. teach that the color of the film and the substrate changes color with increasing thickness of the electrically conductive colored coating. The color changes from Yellow (i.e. Gold) to Red to Blue depending on thickness of coating. (See section 5.2 page 1632, Figs. 2-4) Given that the primary reference to Jalali et al. teach depositing a film at a thickness and that thickness would change as deposited over time the color of the film and substrate would change to a final color at the final thickness. This is a recognized effect by Zhu et al.’s teachings because increasing layer thickness change from yellow to red to blue.
Regarding controlling a coarse color of the metal substrate by varying the thickness of the coating (Claim 36), Zhu et al. teach that the color of the film and the substrate changes color with increasing thickness of the electrically conductive colored coating. The color changes from Yellow (i.e. Gold) to Red to Blue depending on thickness of coating. (See section 5.2 page 1632, Figs. 2-4)  One of ordinary skill would control the thickness of the deposited film depending on the color to be deposited.  
Regarding the deposition time being from about 0.1 min to about 10 mins (Claim 36), To deposit layers on the order of nanometers Chandra et al. suggest depositing for 8 minutes. (Paragraphs 0073, 0078)
DEPENDENT CLAIM 37:
The difference not yet discussed is wherein the alloying element includes aluminum.
Regarding claim 37, Jalali et al. teach utilizing aluminum.  (See Jalali discussed above)
DEPENDENT CLAIM 38:
The difference not yet discussed is wherein titanium nitride and aluminum are present in a weight ratio of from 2:1 to 25:1.
Jalali et al. teach wherein titanium nitride and the alloying element are present in a weight ratio of from 2:1 to 25:1. (Page 6 - TiAIN with various ratios of Ti to Al)
The motivation for utilizing the features of Chandra is that it allows for depositing at the nanometer thickness. (Paragraphs 0073, 0078)
The motivation for utilizing the features of Zhu et al. is that it allows for changing the color. (See section 5.2 page 1632, Figs. 2-4)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Jalali et al. by utilizing the features of Chandra et al. and Zhu et al. because it allows for depositing films at nanometer thickness with particular color.
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Jalali et al. in view of Chandra et al. and Zhu et al. as applied to claims 36-38 above, and further in view of Zhou et al. “Phase transition and properties of Ti-Al-N thin films prepared by r.f.-plasma assisted magnetron sputtering”, Thin Solid Films, 339, (1999), 203-208.
The difference not yet discussed is wherein the metal substrate is a battery terminal, an architectural component, or an aerospace structural component.
Jalali et al. already establish utilizing the coating for satellites. (Page 1) Zhou et al. establish utilizing stainless steel substrates. (Page 203)
The motivation for utilizing the features of Zhou et al. is that it allows for improving oxidation resistance. (Page 203)	
.
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Jalali et al. in view of Chandra et al. and Zhu et al. and further in view of Zhou et al. as applied to claims 36-39 above, and further in view of Uchida (U.S. PGPUB. 2013/0130107 Al).
The difference not yet discussed is wherein the metal substrate is a battery terminal on a coin cell battery.
Uchida et al. teach utilizing metal nitrides for coin batteries. (See Figs 1,8; Paragraphs 0044, 0045)
The motivation for utilizing the features of Uchida et al. is that it allows for producing batteries with high electrically conductivity. (Paragraph 0012)	
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Uchida is that it allows for producing batteries with high electrically conductivity.
Response to Arguments
Applicant's arguments filed March 15, 2021 have been fully considered but they are not persuasive.
In response to the argument that Chandra is not combinable with Jalali et al. because the process conditions are so different, it is argued that the process conditions are similar therefore the times for deposition would be similar.
In response to the argument that Applicant respectfully submits that a person of ordinary skill in the art would have no reasonable expectation that by varying the thickness of a coating 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340.  The examiner can normally be reached on Hoteling: M-Th every Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 





/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
March 30, 2021